ORDER
Valerie Cooley was convicted of promoting pornography in the second degree in violation of section 573.030, RSMo 1978, and was assessed a fine of $300. The Court of Appeals, Southern District, transferred the appeal to this Court before opinion for consideration of a challenge to the validity of sections 573.010 and 573.030, RSMo 1978.
*532The appeal is retransferred to the Court of Appeals, Southern District, for consideration under Pope v. Illinois, 481 U.S. 497, 107 S.Ct. 1918 (1987), and State v. McKinney, 756 S.W.2d 527 (Mo. banc 1988).
WELLIVER and BLACKMAR, JJ., dissent per dissenting opinion in State v. McKinney.